DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 November 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the spatially separated image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 further recites the limitation "the at least two images image" in line 3.  This limitation seems to repeat the word image making the claim unclear and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12, and 15-19 as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al., USPN 2010/0169958.
With regard to claims 1, 11, 17, and 18, Werner discloses a method for authenticating a user identity according to predetermined user interactions (0027), including using at least one hardware processor (0114) for obtaining at least one image from a database (0021),  5presenting said at least one image to a user through an authentication interface (presenting a plurality of image elements in at least one categorical authentication grid to a user, 0027), requesting from the user at least one user interaction related to said at least one image (The method may comprise presenting a request to the user for authentication, 0025), obtaining an input including at least one user interaction input (The user can then select the image elements from the categorical authentication grid(s) that form the graphical passcode, 0027), comparing the at least one user interaction input with the at least one user 10interaction (and the selected image elements can be compared with a stored graphical passcode, 0027) to validate the user identity and to validate the user is a human (to determine whether to 
With regard to claims 2, 12, and 19, Werner discloses the method of claim 1, as outlined above, and further discloses providing an identity generating interface enabling a user to select a username (0076), receiving from the user via an input at least two images (0082, 0092), generating a composite image from said at least two images (0095),  20receiving from the user at least one user interaction that is associated with said composite image that enables the user to authenticate the user identity (0090), and, storing the composite image and the at least one user interaction with the user identity (The generated password and the resulting graphical passcode then may be stored with the userID, 0090).
With regard to claims 5 and 15, Werner discloses the method of claim 1, as outlined above, and further discloses authenticating the user identity and the user status as a human and allowing the user access (0057).
With regard to claims 6 and 16, Werner discloses the method of claim 1, as outlined above, and further discloses providing a sequence of interactions as a second authentication process (0018), obtaining user inputs responsive to the sequence of interactions displayed (0018),  15comparing the user inputs with said sequence of interactions (0027), providing an indication regarding the user identity according to a result of comparing the user inputs and said sequence of interactions (0057).

With regard to claim 8, Werner discloses the method of claim 1, as outlined above, and further discloses the user to virtually reassemble the spatially separated image parts of said composite image by virtually reconstructing an intact image of one of the at least two images image (0018).
With regard to claim 9, Werner discloses the method of claim 1, as outlined above, and further discloses the user interaction enables detecting a non-human threat by requiring the user to match image sections of the composite image (0004).
With regard to claim 10, Werner discloses the method of claim 1, as outlined above, and further discloses providing the user with a marking tool configured to mark portions of said at least one image (0082), - 27 -Attorney ref: 3181/2.3Filed via EFS on December 10, 2019receiving at least one marking performed by the user that indicate a sequence of interactions with the at least one image (0018), wherein said sequence of interactions provides the user authentication (0018).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Werner.
With regard to claims 3, 13, and 20, Werner discloses the method of claim 1, as outlined above, and further discloses generating a graphical passcode from a user selected password (0090), but does not disclose generating a password from a user selected graphical passcode. Werner does disclose that a user can select a graphical passcode (0082), and that an alphanumeric password can be mapped to this passcode (0085, the graphical passcode uniquely identifies the alphanumeric password, 0090). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the mapped password generation of Werner (0085) to the user generated graphical passcode of Werner (0082), for the motivation of allowing the user to select his graphical passcode and still have an associated alphanumeric passcode, a stated motivation of Werner (0082, 0076).
With regard to claims 4 and 14, Werner discloses the method of claim 1, as outlined above, but does not disclose limiting the number of authentication attempts. The examiner takes official notice that it is well known in the art to limit access attempts in an authentication system. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement limited access attempts in the method of Werner, for the motivation of increased security, a stated motivation of Werner (0018).
Cited References
Wang et al., USPN 2007/0201745, is cited as a relevant reference that uses image composition to authenticate human users (CAPTCHA), but that did not read on the instant invention as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACOB LIPMAN/Primary Examiner, Art Unit 2434